Citation Nr: 1014006	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-31 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as based on herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1968 to February 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from May 2004 
and June 2005 rating decisions of the Denver, Colorado 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2008, a videoconference hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  This matter was previously before the Board 
in September 2008, when it was remanded for additional 
development.  

A March 2010 communication from the Veteran's representative 
raises the matters of service connection for erectile 
dysfunction (and secondary depression).  These matters have 
not been addressed in the first instance by the agency of 
original jurisdiction (AOJ); consequently, the Board does not 
have jurisdiction to address the matters.  They are referred 
to the RO for clarification/any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran's proposed theory of entitlement to the benefit 
sought is one of presumptive service connection based on an 
allegation of exposure to herbicides in Korea.  

The Veteran alleges that he was exposed to herbicides (to 
include Agent Orange) while serving as a courier driver in 
Korea when he traveled to various camps/bases along the DMZ.  
The United States Department of Defense (DoD) has confirmed 
that Agent Orange was used along the DMZ in Korea from April 
1968 through July 1969.  M21-MR, Part IV, Subpart ii, Chapter 
2, Section C, Paragraph 10, Subsection (l).  
The Veteran's service personnel records (SPRs) show that he 
was stationed in Korea from June 1969 to February 1970; that 
his military occupational specialty was Radio Relay and 
Carrier Operator; and that he was stationed at Camp Page.  
[In the September 2008 remand, it was inadvertently noted 
that the Veteran served in Korea from June 1969 to December 
1970; such error is harmless/not prejudicial to the Veteran.]  
The Veteran's SPRs do not show that he was assigned to a unit 
(the 2nd Infantry Division and the 7th  Infantry Division) 
that has been recognized as having served in the DMZ when 
Agent Orange was sprayed there.  Therefore, to substantiate 
his claim the evidence must affirmatively show that he served 
at (was in) the DMZ (during a period contemporaneous with 
defoliant spraying).  

A May 2008 buddy statement from service comrade G. C. reports 
that the Veteran's duties as a courier driver in Korea 
required him to travel several times to northern military 
bases "close to the D.M.Z."  A June 2008 statement from 
Sergeant G. S. states that the Veteran's duties required him 
to drive to several Army bases in Korea, including "up by 
the DMZ."  An August 2008 statement from J. T., the 
Commanding Officer of Headquarters Battery, 7th Battalion 
(HAWK), 5th ADA, reports that due to personnel shortages the 
Veteran had to be courier driver for the Battalion; in that 
role, he was responsible for the movement of official 
documents and critical repair parts to other HAWK units 
deployed "across the Korean DMZ."  He states that the 
Veteran delivered documents to many places in Korea, 
including Osan Air Force Base, Seoul, KMAG detachment north 
of Chunchon along the DMZ, Camp Casey, Camp Red Cloud, Camp 
Castle, Camp Hovey, Camp Kaiser, and Inchon.  In a June 2004 
communication the Veteran indicated that in addition to the 
above-mentioned locations he also traveled to Ascom, Pusan, 
and Tagu.  

Because the Veteran's SPRs do not show that he had duties as 
a courier driver, the Board remanded the matter in September 
2008 for additional development to determine whether the 
Veteran's military duties required travel to the DMZ prior to 
August 1969.  

In December 2008, the RO (via AMC) contacted the National 
Personnel Records Center (NPRC) requesting a search of 
morning reports from October 1969 through March 1970 
containing remarks regarding a courier driver to Osan Air 
Force Base, Camp Casey, and Camp Red Cloud.  Also listed were 
Seoul, KMAG Detachment north of Chunchon along the DMZ, Camp 
Castle, Camp Hovey, and Camp Kaiser.  

In March 2009, the NPRC responded that they were unable to 
conduct a search based on the information provided, and that 
the information necessary included the complete organization 
of assignment-company.  It was noted that the information was 
sought for PTSD stressor verification purposes, and that 
morning reports would not be a primary source for the 
information sought.  NPRC instructed the RO that their 
"request should be more appropriately directed to address 
code 55 using the special stressor codes O40, O41, and O42 as 
needed."  In August 2009, NPRC further responded that a 
search of morning reports from June 1969 through July 1969 
regarding a courier driver near the DMZ of Battery B 7th HAWK 
Battalion 5th Artillery found no remarks on such incident or 
individual.  

The Board finds that the development to date to determine 
whether the Veteran's military duties required him to travel 
to the DMZ prior to August 1969 is incomplete/not exhaustive.  
A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Initially, the Board notes that the RO (via AMC) request for 
morning reports from the NPRC did not include all of the 
camps/bases the Veteran alleges he visited along the DMZ.  
Specifically, he has indicated he traveled to: (1) Osan Air 
Force Base; (2) Seoul; (3) KMAG Detachment north of Chunchon 
along DMZ; (4) Camp Casey; (5) Camp Red Cloud; (6) Camp 
Castle; (7) Camp Hovey; (8) Camp Kaiser; (9)Inchon; (10) 
Ascom; (11) Pusan; (12) Tagu.  There is no indication that 
the allegations of travel to Inchon, Ascom, Pusan, or Tagu 
were addressed.  NPRC's instructions as to where the RO 
should direct their request (referring to stressor codes) are 
unclear.  As was previously noted, the Veteran's claim does 
not pertain to PTSD, and the Board remand does not mention 
such disability.  [Also, the relevance of the notation that 
morning reports were rarely created after 1974 is unclear 
(since the search for morning reports sought was for pre-1974 
records.]  

In a January 2010 memorandum W. L. R. identified himself as a 
retired U.S. Army Colonel who served three tours in Korea, 
and indicated that the camps listed by the Veteran are not 
at, or near, the DMZ (and that consequently, it was not 
likely that the Veteran was exposed to herbicides in Korea).  
There is no textual evidence attached (or cited); and the 
findings/conclusions are lacking in probative value.  

Consequently, further development to determine whether the 
Veteran's military duties in Korea included travel to/work at 
the DMZ during a period of herbicide spraying is necessary.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should arrange for exhaustive 
development to conclusively determine 
whether or not the Veteran's duties while 
serving in Korea may reasonably be found 
to have involved travel to the areas 
alleged (listed above) and whether those 
locales are at the Korean DMZ (or are so 
located as to have required travel in the 
DMZ to be reached).  The RO should arrange 
for all appropriate research, including 
comparison of unit records with official 
maps (of where the Veteran's unit was 
located, and where herbicide spraying 
occurred).  If feasible, the search should 
include interviews with the Veteran's 
superiors/fellow servicemen, including J. 
T., G. C., and G. S., who have submitted 
buddy statements on his behalf.  

The information specifically sought is:  
Would a courier's (from the unit to which 
the Veteran was assigned in Korea) visits 
to the camps/bases he has identified 
involved travel in/through the DMZ?  

If further information from the Veteran is 
required for this development to be 
completed, he must assist in this matter 
by providing such information.  If any 
requested records are unavailable, or the 
search for such records yields negative 
results, it should be so noted in the 
claims file, along with an explanation for 
the negative result.  

2.  The RO should undertake any other 
development suggested by the development 
ordered above.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

